Citation Nr: 1013983	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  05-06 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral leg 
nodules, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to 
December 1966 and May 1968 to July 1969.  He served in 
Vietnam from November 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for 
posttraumatic stress disorder (PTSD), assigning a 50 percent 
evaluation, and gastroesophageal reflux disease (GERD), 
assigning a 10 percent evaluation, and denied service 
connection for hearing loss, a back condition, bilateral leg 
nodules as a result of herbicide exposure, bilateral arm 
tremors as a result of exposure to herbicides, a respiratory 
condition as a result of exposure to herbicides, sleep apnea, 
and coronary artery disease (CAD).  In July 2004, the Veteran 
submitted a notice of disagreement with regard to the issues 
of PTSD, GERD, bilateral leg nodules, a respiratory 
condition, sleep apnea, and CAD.  He subsequently perfected 
his appeal for these issues in February 2005.

In a September 2007 decision, the Board denied the matters on 
appeal.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2009, the Court issued a memorandum decision, 
remanding the issues of entitlement to service connection for 
bilateral hearing loss and entitlement to service connection 
for bilateral leg nodules to the Board.  The appeal was 
returned to the Board for action consistent with the 
October 2009 remand.

The appeal is REMANDED to the VA RO in Lincoln, Nebraska.  VA 
will notify the Veteran if further action is required on his 
part.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the readjudication of the Veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and bilateral leg nodules, consistent with the 
Court remand.

The Veteran contends that his bilateral hearing loss is the 
result of active duty service.  Specifically, he asserts that 
his July 1969 separation audiogram showed that he experienced 
some degree of hearing loss during service, and that this is 
related to his current hearing loss disability.  Thus, he 
believes service connection is warranted.

The Veteran underwent a VA audiological examination in 
September 2003.  The examiner concluded that the Veteran's 
current bilateral hearing loss was not likely due to in-
service noise exposure because he had normal hearing upon 
separation.  While the Veteran's hearing acuity did not meet 
VA's regulatory definition of hearing loss upon separation, 
it did show some degree of hearing loss.  Notably, the 
July 1969 separation examination report showed auditory of 
thresholds of 25 decibels at 500 and 1000Hz for the right 
ear, and of 30 decibels at 4000Hz for the left ear.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (The threshold 
for normal hearing is from 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.).  
However, the VA examiner failed to discuss whether the 
showing of some degree of hearing loss, although not rising 
to the level of disability for rating purposes, linked the 
Veteran's current hearing loss to his in-service noise 
exposure.  Thus, the September 2003 VA examiner's opinion is 
not adequate to render a decision on entitlement to service 
connection for bilateral hearing loss.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007) (When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court went on 
to say that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  See Colvin at 175.  
For the reasons described above, the Veteran's claim of 
entitlement to service connection for hearing loss must be 
remanded for a new VA examination.

Additionally, the Veteran contends that his bilateral leg 
nodules are the result of his military service.  
Specifically, he asserts that his bilateral leg nodules are 
the result of exposure to herbicides while in service.  Thus, 
he believes service connection is warranted.

A review of his service treatment records is negative for any 
treatment related to leg nodules.  However, the Veteran's 
personnel records reflect that he served within the Republic 
of Vietnam from November 1968 to July 1969.  Thus, it is 
presumed that he was exposed to herbicides.  See 38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2009).

With respect to a current disability, VA and private 
treatment records show the Veteran has been seen for 
complaints of lower leg pain.  Additionally, the medical 
evidence reflects diagnoses of phlebitis, painful loose 
bodies in the distal third of the pretibial area, and 
phleboliths in both legs.  Despite this evidence of in-
service exposure to herbicides and a current disability, no 
VA examination has been provided to determine a possible 
nexus between the Veteran's active duty service and his 
current bilateral leg nodules.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  As noted above, 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when there is: 
(1) evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

In light of the evidence showing in-service herbicide 
exposure, post-service medical evidence of leg nodules, and 
the Veteran's report that his current disability is related 
to his in-service herbicide exposure, the Board finds that an 
examination and medical nexus opinion are necessary in order 
to properly resolve the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2009); see also McLendon, supra.

As these issues are being remanded, the Board will take the 
opportunity to obtain any VA treatment records not yet 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from 
the Omaha VA Medical Center, covering the 
period from April 10, 2008, to the 
present, should be obtained and added to 
the claims folder.

2.  The Veteran must be scheduled for a VA 
audiological examination to determine the 
nature and etiology of his hearing loss.  
The examiner must review pertinent 
documents in the Veteran's claims file in 
conjunction with the examination, including 
all audiograms.  This should be noted in 
the examination report.  All appropriate 
tests and studies should be performed, and 
all clinical findings should be reported in 
detail.

The examiner must state whether it is at 
least as likely as not that the Veteran's 
current hearing loss is causally related to 
any aspect of his military service.  The 
examiner should specifically discuss 
whether the Veteran's decreased hearing 
upon separation, although within the range 
of normal hearing, could be linked to his 
current hearing loss.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  A complete rationale 
should be provided for any opinion 
offered.

3.  The Veteran must be scheduled for a VA 
examination to determine the nature and 
etiology of his bilateral leg nodules.  
The examiner must review pertinent 
documents in the Veteran's claims file in 
conjunction with the examination, 
including the treatment records relating 
to diagnoses of phlebitis, painful loose 
bodies in the distal third of the 
pretibial area, and phleboliths in both 
legs.  This must be noted in the 
examination report.

The examiner must state whether the 
Veteran currently has bilateral leg 
nodules and, if so, whether it is at least 
as likely as not that such leg nodules 
were caused by a disease or injury in 
service, including exposure to herbicides, 
or are otherwise related thereto.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims of entitlement to 
service connection for bilateral hearing 
loss and bilateral leg nodules should be 
readjudicated.  If either claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his attorney.  After they have had an 
adequate opportunity to respond, this case 
should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).


